—Appeal from a judgment of the County Court of Schenectady County (Sise, J.), rendered July 23, 1996, convicting defendant upon his plea of guilty of the crime of rape in the first degree.
Defendant pleaded guilty to the crime of rape in the first degree and was sentenced to a prison term of 8 to 16 years. Defense counsel has ascertained that no nonfrivolous appealable issues exist and seeks to be relieved of his assignment as counsel for defendant. Upon our review of the record and defense counsel’s brief, we agree. The record evidences that defendant was prosecuted pursuant to a valid accusatory instrument, that he entered a knowing, voluntary and intelligent plea of guilty, and was sentenced in accordance with the negotiated plea agreement and the relevant statutory requirements. In view of the foregoing, we affirm the judgment of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J. P., Crew III, White, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.